                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                              5:19CR00032-KDB-DSC-1


UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                  ORDER



ALEJANDRO MAURICIO TOVAR FIGUEROA,

                      Defendant,



      This MATTER is before the Court on its own Motion to administratively close the case

as to ALEJANDRO MAURICIO TOVAR FIGUEROA. The defendant appears to remain a

fugitive with no activity taking place in this case in recent times.

      It is, therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.


                                                          Signed: April 20, 2020




       Case 5:19-cr-00032-KDB-DSC Document 3 Filed 04/20/20 Page 1 of 1
